United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 17-2064
                        ___________________________

                                   Barry G. Aaron

                       lllllllllllllllllllll Plaintiff - Appellant

                                           v.

  Marshall Dale Reed, Deputy Director; Daryl Golden, Deputy Warden; Floyd
  McHan, Chief of Building Security; Lieutenant McGee, Building Lieutenant;
Sergeant Cook, Building Sergeant; Officer Elkins, Correctional Officer II; Officer
                         Nitzke, Correctional Officer I

                     lllllllllllllllllllll Defendants - Appellees
                                      ____________

                    Appeal from United States District Court
               for the Western District of Arkansas - Hot Springs
                                ____________

                          Submitted: February 14, 2018
                             Filed: March 1, 2018
                                 [Unpublished]
                                ____________

Before COLLOTON, BOWMAN, and BENTON, Circuit Judges.
                        ____________

PER CURIAM.
      Arkansas inmate Barry G. Aaron appeals from the order of the District Court1
granting summary judgment for defendants in his 42 U.S.C. § 1983 action. After
de novo review of the record and careful consideration of Aaron’s arguments for
reversal, we find no basis for overturning the grant of summary judgment. See
Murchison v. Rogers, 779 F.3d 882, 886–87 (8th Cir. 2015) (standard of review).
The judgment of the district court is affirmed. See 8th Cir. R. 47B.
                      ______________________________




      1
      The Honorable P.K. Holmes, III, Chief Judge, United States District Court for
the Western District of Arkansas, adopting the report and recommendations of the
Honorable Mark E. Ford, United States Magistrate Judge for the Western District of
Arkansas.

                                        -2-